Citation Nr: 0929853	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to October 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which confirmed and continued the 
previous denial of service connection on the grounds that 
there was no evidence of a diagnosed condition, a verified 
in-service stressor, or a nexus between the current 
symptomatology and any claimed in-service stressor.  

The notice of disagreement was received in April 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005. 

In April 2007 a travel Board hearing was held by the 
undersigned Veterans Law Judge.  The transcript is of record. 

In October 2007 the Board remanded the claim to the RO to 
attempt to obtain records in the custody of the government 
that might verify the claimed in-service stressors identified 
by the Veteran. 


FINDINGS OF FACT

1.  In a January 2003 decision, the RO denied service 
connection for PTSD.  The Veteran did not appeal that 
decision and it became final.

2.  Evidence submitted since the RO's January 2003 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's January 2003 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice in an 
October 2003 letter.

The notification letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for PTSD and for 
the claim to reopen based on the submission of new and 
material evidence.  The notification also identified the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

In addition, with regard to claims to reopen based on new and 
material evidence, the Veteran was provided notification of 
why the January 2003 rating decision denied service 
connection for PTSD, specifically there was a lack of a 
confirmed in-service stressor and a lack of a confirmed 
diagnosis.  That notice, along with the more recent duty to 
assist letters also explained that new and material evidence 
was needed to reopen the Veteran's claim and explained what 
evidence was necessary to substantiate the underlying claim 
of service connection for PTSD.  Thus, the Veteran was aware 
of the basis for the denial of the underlying service 
connection for PTSD claim and was also aware that he needed 
to provide new and material evidence to reopen the previously 
denied claim.  The Veteran has demonstrated his understanding 
of this requirement by submitting an October 2003 letter in 
which he stated that he was submitting new and material 
evidence consisting of a confirmed diagnosis of PTSD, and a 
stressor statement from his physician.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Although the initial notification did not advise the Veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim of service connection for PTSD is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  That notwithstanding, a 
subsequent notification letter sent to the Veteran in October 
2007 specifically notified him of the laws and regulations 
governing the assignment of effective dates and disability 
ratings, and the claim was readjudicated in a June 2009 
supplemental statement of the case. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file, and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

In a January 2003 decision, the RO denied service connection 
for PTSD.  The basis of the denial was that there was no 
evidence of a confirmed in-service stressor, and no evidence 
of a confirmed diagnosis of PTSD.

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the Veteran contends that he has a diagnosis of 
PTSD and multiple in-service stressors. 

In the March 2005 rating decision the RO confirmed and 
continued the previous denial of service connection for PTSD 
on the grounds that there was no evidence of a diagnosis of 
PTSD, a verified in-service stressor, or a link between 
current symptomatology and the claimed in-service stressors.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim for service connection for PTSD.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of an in-service stressor or a 
diagnosis of PTSD.  The January 2003 RO decision is final.  
38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA treatment records, a stressor statement, replies from 
the National Archives and the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR or CURR) now known as the 
Army & Joint Services Records Research Center (JSRRC), and 
the Veteran's April 2007 testimony.

VA treatment records from June 2000 to March 2007 show a 
current diagnosis of PTSD but do not identify any 
corroborated in-service stressors as a basis for the 
diagnosis.  The September 2003 progress note reported the 
Veteran's recollection of an incident where two soldiers were 
fighting and one soldier shot and killed the other.  The 
February 2005 progress note reported that the Veteran had 
nightmares and trouble sleeping due to intrusive combat 
memories.

In a newly submitted March 2004 stressor statement the 
Veteran reported that he witnessed a soldier killed by 
another soldier in January 1966.  A January 2005 reply from 
the USASCRUR stated that the available records from the 157th 
Quartermaster Company did not record the incident reported, 
that a "Jones" was murdered during the time frame, and that 
the USA criminal investigation command did not have a record 
of the incident.  

At the April 2007 hearing the Veteran testified as to his 
claimed stressors, all of which had been previously reported 
in written statements. 

Pursuant to the Board's October 2007 remand instructions, the 
RO attempted to verify the Veteran's other alleged stressors 
of a Sergeant Hetrick catching on fire and being severely 
burned sometime in November to December 1965, Buddhist monks 
lighting themselves on fire in December 1965, and a 14 year 
old boy being shot while breaking into the compound sometime 
in May to June 1966.  Responses from CURR, included research 
into the unit history of the 157th Quartermaster Company as 
well as the operational reports and lessons learned from the 
98th Quartermaster Battalion around the identified time 
period of July 1965 to March 1966.  The records did not 
provide corroborating evidence that the Veteran's claimed in-
service stressors occurred.  In essence, the gathered 
materials and research did not show that a Sergeant Hetrick 
was burned during the identified period but did find that a 
Sergeant Hedrick received an unspecified injury on January 3, 
1966.  Additionally, according to the CURR, the Veteran's 
other claimed stressors of civilian incidents could not be 
verified as the records seldom contained information about 
civilian incidents.  

Additionally, the Department of the Army researched the 
morning reports from the period November to December 1965 but 
did not find any reference to an incident where a Sergeant 
Hetrick was severely burned. 

Also received was an undated and unidentified statement 
regarding events in Vietnam but not during the time or at the 
location where the Veteran was stationed. 

Although, the additional evidence that was received from 
government sources is new, it is not material.  It does not 
include any evidence that cures the prior evidentiary 
defects.  

The newly submitted evidence in this case reflects that the 
Veteran has a diagnosis of PTSD.  This medical evidence in 
and of itself is not new and material given that   a valid 
diagnosis must be based on a corroborated stressor related to 
service, the crucial element that was lacking at the time of 
the prior denial.  See 38 C.F.R. § 3.304(f) (service 
connection may not be granted for PTSD unless all of the 
requirements of have been fulfilled, including credible 
supporting evidence of the occurrence of the claimed 
stressors on which the diagnosis of PTSD was based by the 
psychiatrist, psychologist, or other mental health 
professional who rendered it).  The diagnosis of PTSD, by 
itself, is not a basis for service connection for PTSD in the 
absence of any credible supporting evidence of record of his 
claimed in-service stressor.  Thus, the medical reports 
showing such diagnosis do not constitute new and material 
evidence.  Additionally, the Veteran's hearing testimony is 
not sufficient as new and material evidence in this regard.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).    

In sum, the evidence received since the RO's January 2003 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 2003 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for 
PTSD is denied.





____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


